       Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 1 of 10




                              United States District Court
                                  District Of Kansas

 United States Of America,

                 Plaintiff,

 v.                                                 Case No. 5:04-cr-40141-001

 Arlan Dean Kaufman

                Defendant.

          Reply In Support Of Motion For Compassionate Release

                                 I.         Introduction

      Defendant, Arlan Kaufman (“Kaufman”), by and through undersigned counsel,

respectfully submits this reply in support of his Motion for Compassionate Release

(ECF No. 643) and in opposition to the Government’s Response to Defendant’s Motion

for Compassionate Release (ECF No. 649).

      As explained in Kaufman’s moving papers and below, and as conceded by the

Government, he presents extraordinary and compelling reasons for compassionate

release and he poses no danger to the community under 18 U.S.C. § 3142(g).

Ultimately, after a full consideration of the 18 U.S.C. § 3553(a) factors, this Court

should conclude that Dr. Kaufman’s time served constitutes a sentence sufficient but

not greater than necessary to accomplish its goals. Dr. Kaufman respectfully requests

that the Court grant his motion for compassionate release.

                                      II.    Argument

      In its Response, the Government concedes that Dr. Kaufman “presents a series

of medical conditions that qualify as extraordinary and compelling circumstances for

Reply In Support Of Motion For Compassionate Release                    Page 1 of 10
       Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 2 of 10




this Court’s consideration of a sentence reduction.” (ECF No. 649, at 21.) The

Government does not address Kaufman’s analysis of U.S.S.G. § 1B1.13(2) or 18 U.S.C.

§ 3142(g) except to state that Kaufman’s “age and infirmity rule out any continued

dangerousness.” (ECF NO. 649, at 23.) Therefore, the only remaining question before

the Court is whether a balancing of § 3553(a) factors weigh in favor of compassionate

release. While not minimizing the serious nature of Kaufman’s crimes, it is clear the

circumstances of this case warrant a reduction in sentence.

A.    Congress Passed The First Step Act To Increase Use Of Compassionate
      Release.

      Many members of the public—as well as public officials—cannot accept the

idea of early release for convicted felons. However, a criminal justice system that

respects human rights not only ensures accountability for those who commit crimes,

it also makes certain that sanctions are proportionate to the crime and further the

goals of incarceration. A just and proportionate prison sentence may become

disproportionately severe in light of changed circumstances. Keeping a prisoner

incarcerated past the point of serving a legitimate purpose begs the question of

whether our motives are driven by retribution, deterrence, rehabilitation, or

something else.

      In February 2016, this Court granted compassionate release to Linda

Kaufman, the wife and co-defendant of Dr. Kaufman. (ECF No. 637.) At the time, she

was serving a 15-year sentence for her role in the offenses for which Dr. Kaufman

was also convicted. Her release preceded the passage of the First Step Act; therefore,

the BOP itself had to motion the court for a reduction in sentence. Given the rarity of

Reply In Support Of Motion For Compassionate Release                     Page 2 of 10
       Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 3 of 10




BOP-led compassionate release motions at the time of Mrs. Kaufman’s release, it is

alarming and confusing how the Government can support compassionate release for

Mrs. Kaufman but oppose compassionate release for Dr. Kaufman. The Government

argues that releasing Kaufman minimizes the severity of the crimes and does not

promote respect for the law; however, just years ago the Government was willing to

reduce his co-defendant’s sentence for her role in those very same crimes.

      Courts recognize that Congress intended to expand compassionate release and

increase its frequency through the First Step Act. See, e.g., United States v. Bellamy,

2019 U.S. Dist. LEXIS 124219, at *3 (D. Minn. July 25, 2019); United States v. Sotelo,

2019 U.S. Dist. LEXIS 135051, at *32 (E.D. Pa. Aug. 7, 2019); United States v. Willis,

2019 U.S. Dist. LEXIS 95783, at *3 (D.N.M. June 7, 2019); United States v. Beck,

2019 U.S. Dist. LEXIS 108542, at *15-16 (M.D.N.C. June 28, 2019); United States v.

Johns, 2019 U.S. Dist. LEXIS 107850, at *2–3 (D. Ariz. June 27, 2019); United States

v. Cantu, 2019 U.S. Dist. LEXIS 100923, at *10 (S.D. Tex. June 17, 2019); United

States v. Brown, 2019 U.S. Dist. LEXIS 175424, at *8 (S.D. Iowa Oct. 8, 2019).

      At a time when Congress has demonstrated its intent to expand compassionate

release—and given Dr. Kaufman’s indisputable extraordinary and compelling

reasons and his inability to pose any danger to the public—the only equitable result

that upholds the values of our sentencing laws is compassionate release.

B.    Section 3553(a) Factors Weigh In Favor Of Compassionate Release.

      The Court must impose a sentence that is “sufficient, but not greater than

necessary.” 18 U.S.C. § 3553(a). While a 30-year sentence may have seemed sufficient



Reply In Support Of Motion For Compassionate Release                     Page 3 of 10
        Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 4 of 10




but not greater than necessary in 2006, in light of Kaufman’s health and the current

dangers of the COVID-19 pandemic, a review of the § 3553(a) factors weigh in favor

of a reduction in sentence. (ECF No. 643, at 21–26.) In its response, to the extent the

Government does not contest the § 3553(a) factors, Kaufman argues the Government

has conceded that those factors weigh in favor of a reduction in sentence.

       1.     Kaufman’s History And Characteristics Have Changed.

       Kaufman’s history and characteristics have undoubtedly changed: he is an 83-

year old man battling a terminal illness with a “40% predicted one-year survival”

rate. (ECF No. 643, at 3–8.) In addition, he is incarcerated during a pandemic that

would almost certainly lead to his death, and his status continues to decline even

since the filing of his Motion in June 2020. Upon information and belief, after the

filing of his Motion (ECF No. 643) Kaufman was transported to Duke Medical Center

where he underwent surgery to repair a broken leg caused by cancer that spread to

his bones. Subsequently, Kaufman returned to Butner FMC and was quarantined for

14 days. Dr. Merrill opined that Kaufman was at “increased risk for skeletal-related

events” and that such events would reduce his quality of life. (ECF No. 643-5.) That

prediction is now a reality as Kaufman attempts to recover from surgery while

simultaneously battling cancer and avoiding COVID-19 infection. He is physically

incapable of posing any danger to the public and the severity of his conditions weighs

in favor of release.

       2.     Reducing Kaufman’s Sentence Would Not Diminish The
              Seriousness Of The Offense, Undermine His Original Sentence,
              Or Minimize Its Deterrent Effect.



Reply In Support Of Motion For Compassionate Release                     Page 4 of 10
       Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 5 of 10




      The punitive effects of serving almost 15 years in federal prison should not be

overlooked. Kaufman’s age, terminal illness, shortened life expectancy, status as a

first-time offender, and having to endure significant illness while incarcerated make

his imprisonment “significantly more laborious than that served by most inmates.”

United States v. Conner, No. CR07-4095-LTS, 2020 U.S. Dist. LEXIS 99939, *28 (N.D.

Iowa June 8, 2020) (citations omitted). Kaufman’s sentence will continue to send a

message regardless if he receives compassionate release; incarceration for 15 years

leading up to near-death is a significant punishment. Moreover, should Kaufman be

granted compassionate release, his freedoms will continue to be restricted not only

because of the natural consequences of his illnesses but also because of supervised

release.

      Contrary to the Government’s argument, reducing Kaufman’s sentence will not

diminish the severity of his offense since he would still be serving an effective life

sentence. If Congress wanted to make an exception for people with life sentences or

effective life sentences, it could have—it was foreseeable that persons serving life

sentences could be granted compassionate release.

      Notably, people with life sentences (or effective life sentences) have received

compassionate release under the First Step Act. See United States v. Wong Chi Fai,

No. 93-cr-1340 (RJD), 2019 U.S. Dist. LEXIS 126774 (E.D.N.Y July 2019) (granting

release to 65-year old man with terminal thyroid cancer after serving 26 years of a

life sentence); United States v, McGraw, No. 2:02-cr-00018-LJM-CMM-01, 2019 U.S.

Dist. LEXIS 78370 (S.D. Ind. May 9, 2019) (agreeing that defendant’s past conduct



Reply In Support Of Motion For Compassionate Release                    Page 5 of 10
        Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 6 of 10




was “very serious” but granting compassionate release to 72-year old man serving life

sentence and finding serving 17 years “is a significant sanction”); United States v.

Cantu-Rivera, No. H-89-204, 2019 U.S. Dist. LEXIS 105271 (S.D. Tex. June 24, 2019)

(granting compassionate release to defendant serving concurrent life sentences);

United States v. Perez, No, 88-10094-1-JTM, 2020 U.S. Dist. LEXIS 45635 (D. Kan.

Mar. 11, 2020).

       In United States v. Ebbers, the court sentenced the 65-year old defendant to a

25-year term, realizing that Ebbers may effectively serve a life sentence for the

securities fraud that resulted in the loss of millions (and potentially billions) of dollars

to investors and lost jobs and savings of thousands of WorldCom employees. United

States v. Ebbers, No. 02-cr-1144-3, 2020 U.S. Dist. LEXIS 3746, at *1, 4 (S.D.N.Y.

Jan. 8, 2020) (“this sentence is likely to be a life sentence . . . anything less would not

sufficiently reflect the seriousness of the crime”). While Ebbers’s offenses are different

from Kaufman’s, the sheer magnitude of Ebbers’s crimes and the devastating impact

on his victims provides insight when considering whether compassionate release can

be granted. Despite the egregious nature of Ebbers’s crimes, the court considered his

age and illnesses and granted him compassionate release, concluding that a reduction

did not “discount the seriousness of his offense.” Id. at *25. The court noted, that

“[t]hirteen years of incarceration—up to the point of approaching death—is not a slap

on the wrist . . . Ebbers has essentially served the life sentence that the sentencing

court predicted it had imposed.” Id. at *25.




Reply In Support Of Motion For Compassionate Release                         Page 6 of 10
           Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 7 of 10




        The Government asserts that reducing Kaufman’s sentence “would prove to be

a significant and unjustified windfall,” but that statement defies reason. Releasing

Dr. Kaufman home on supervised release, at the age of 83, during a pandemic, after

serving 15 years in prison, and while battling multiple serious medical conditions

with less than one year to live . . . that is not a windfall, that is the intended goal of

the First Step Act and § 3582. Further, reducing his sentence based on a terminal

illness does not change the deterrent effect given the nature of his medical conditions

and the unique circumstances surrounding the COVID-19 pandemic. Kaufman’s

offenses were serious, but he has served a term sufficient to satisfy the goals of

sentencing under these circumstances.

        3.      Threat Of COVID-19 And Need For Effective Medical Care
                Necessitate Compassionate Release.

        As COVID-19 continues to spread throughout the BOP system, it is more

critical than ever that vulnerable inmates have protections available to minimize the

threats imposed by the virus. Unfortunately, inmates have no control over their

personal safety or available resources such as sanitation supplies, personal protective

equipment, or access to health care. Consider the following BOP statistics on COVID-

19 cases in its facilities:

    Date        Inmates       Staff      Inmate    Staff       Inmates       Staff
                Positive      Positive   Deaths    Deaths      Recovered     Recovered
    07/02/201   1563          164        90        1           5135          579
    07/14/202 3366            257        95        1           5181          629


1ECF No. 649, reporting statistics as of the date of the pleading.
2Covid-19, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
accessed July 15, 2020, 12:37 PM).
Reply In Support Of Motion For Compassionate Release                       Page 7 of 10
          Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 8 of 10




          The Government argues that the BOP “must marshal its resources to care for

inmates in the most efficient and beneficial manner possible,” and we agree. (ECF

No. 649, at 12.) Butner FMC currently has five active inmate cases and two active

staff cases.3 Even more alarming is the presence of the virus at other facilities in the

Butner Federal Correctional Complex—Butner Low FCI has the second-highest

number of inmate cases in the BOP with 547 active cases and 16 inmate deaths, and

it is only a matter of time before Butner FMC follows suit.4 Indeed, the most efficient

and effective manner of treatment for Dr. Kaufman—which preserves resources for

other non-terminal inmates—is to reduce his sentence, which would allow him to

shelter at home safely.

          We also agree that as part of assessing inmates during this time, consideration

must be given to ensure “a defendant has a safe place to live and access to health care

in these difficult times.” (ECF No. 649.) Dr. Kaufman has demonstrated that he has

a strong reentry plan, with overwhelming family and community support and access

to health care in the community where he will reside. (ECF No. 643-3.)

          Despite the BOP’s attempts, it has been unable to effectively slow the spread

of COVID-19 throughout its facilities, which is not surprising given the

characteristics of correctional facilities; close living quarters, shared common areas,

and limited resources make prison a breeding ground for disease. However, inmates




3   Id.
4   Id.
Reply In Support Of Motion For Compassionate Release                       Page 8 of 10
       Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 9 of 10




are entitled to “the most effective manner of treatment” under § 3553(a)(2)(D), and

for Dr. Kaufman that means treatment outside of a correctional environment. The

need to provide effective medical treatment weighs in favor of compassionate release.

                                  VI.   Conclusion

      The Government states that Dr. Kaufman’s crimes are beyond forgiveness;

however, that mentality is inconsistent with the text and spirit of § 3582 and the First

Step Act. Dr. Kaufman is not categorically excluded from compassionate release

based upon his crimes. Instead, the First Step Act entitles him to consideration for a

reduction in sentence based upon multiple elements, some of which the Government

concedes. After full consideration of the relevant § 3553(a) factors, Dr. Kaufman has

demonstrated that compassionate release would not diminish the goals of sentencing.

Kaufman’s age, time served, terminal illness, and limited life expectancy weigh

heavily in favor of release.

      For the foregoing reasons, Dr. Kaufman respectfully requests that the Court

grant a reduction in sentence.




                        Remainder of Page Left Intentionally Blank




Reply In Support Of Motion For Compassionate Release                      Page 9 of 10
      Case 5:04-cr-40141-JTM Document 650 Filed 07/16/20 Page 10 of 10




                                       Respectfully submitted,



                                       /s/ Zachary L. Newland
                                       Zachary L. Newland
                                       Senior Litigation Counsel
                                       Brandon Sample PLC
                                       P.O. Box 250
                                       Rutland, Vermont 05702
                                       Phone: (802) 444-4357
                                       Fax: (802) 779-9590
                                       Email: zach@brandonsample.com
                                       Texas Bar: 24088967
                                       https://brandonsample.com

                                       Counsel for Arlan Dean Kaufman


                                       /s/ James Pratt
                                       James R. Pratt #17716
                                       Attorney for Defendant
                                       445 N. Waco
                                       Wichita, Kansas 67202
                                       Ph: (316) 262-2600
                                       Fax: (316) 262-2602
                                       Jim@PrattLawLLC.com

                                       Local counsel for Arlan Dean Kaufman


                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served this

16th day of July, 2020, via CM/ECF on all counsel of record.

                                       /s/ James R. Pratt
                                       JAMES R. PRATT




Reply In Support Of Motion For Compassionate Release                   Page 10 of 10
